Citation Nr: 1230061	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-23 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral knee disabilities. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1953 to February 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in August 2010; a transcript of that hearing is associated with the claims file. 

This case was initially before the Board in December 2010, at which time it was remanded for further development.  The case was returned to the Board and the issues of entitlement to service connection for a hip disability and a back disability were remanded in July 2011.  Entitlement to service connection was subsequently granted for a back disability by a June 2012 rating decision.  Thus, that issue is no longer on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, the Board finds that further development is necessary in the instant case, as explained below.

At a January 2011 VA examination, the examiner stated that the Veteran's bilateral hip disorder was the result of a 2005 on-the-job injury and was not due to either military service or his service-connected knee disorders. 

The Veteran was afforded an additional VA examination in November 2011.  The examiner indicated that the Veteran had no hip problems prior to the 2005 on-the-job injury.  The examiner further indicated that the Veteran would have developed hip pain even without his back or knee problems.  He also concluded that the Veteran's hip pain was not aggravated by favoring his knees.  However, no rationale was provided with respect to this conclusion.  The opinion additionally conflicts with the Veteran's statements in a letter to the AMC dated October 2011, indicating that he had hip pain prior to his 2005 on-the-job injury.  In this regard, private treatment records associated with the claims file since the last remand indicate that the Veteran's work injury occurred on May 15, 2005.  A June 17, 2005 hip series shows mild to moderate degenerative changes of the right hip at that time.  This evidence tends to indicate that the Veteran already had degenerative changes at the time of his on-the-job injury.

The Board notes that the examiner's opinion as to aggravation is inadequate and fails to properly follow the Board's previous remand by giving a supporting rationale for his opinion as to speculation.  Additionally, the VA examiner did not seem to take into account the Veteran's credible account of hip pain prior to the on the job injury.  Accordingly, the Board finds that another VA examination should be afforded the Veteran on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United State Court of Appeals for Veterans Claims (Court) held that "a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation." 

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  In this case, the Veteran submitted an application for TDIU, signed in October 2011.  Unfortunately, the AMC did not develop or adjudicate the issue.  Thus, on remand, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU and provide any necessary development to determine if he is currently unemployable due to his service-connected conditions. 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c)  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be provided with notice on how to substantiate a claim for TDIU. 

2.  Any additional development necessary to fairly and appropriately adjudicate the Veteran's claim for TDIU must be accomplished prior to certification of this issue to the Board. 

3.  Obtain any relevant VA treatment records from the Roseberg VA Medical Center, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file. 

4.  Following the completion of the above to the extent possible, schedule the Veteran for VA orthopedic examination to determine whether his claimed bilateral hip disorders are related to military service or his service-connected bilateral knee disorders.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any bilateral hip disorders found, including any arthritic conditions thereof, as well as bilateral trochanteric bursitis. 

The examiner should then state opine as to the following: 

(a) Whether the Veteran's bilateral hip disorders, including any trochanteric bursitis condition thereof, more likely, less likely, or at least as likely as not (50 percent or greater probability) due to military service, including the noted bruised coccyx and spinal bifida occulta noted in May 1959. 

The examiner should also discuss whether the Veteran's bilateral hip disorders are due to his service-connected bilateral knee or lumbar spine disorders, including any altered gait or mechanics of movement related to those disabilities, or his Worker's Compensation injury in 2005. 

(b) Whether the Veteran's bilateral hip disorders more likely, less likely, or at least as likely as not have been permanently aggravated beyond the normal progression of that disease by the Veteran's service-connected bilateral knee disorders, including any altered gait or mechanics of movement related to those disabilities. 

If any aggravation is noted, then the examiner should state the baseline level of symptomatology and quantify, if possible, the amount of aggravation caused by the service connected disorder.  In so doing, the examiner may rely on medical evidence of record, as well as the Veteran's statements as to the nature, frequency, and severity his observable symptoms over time. 

All opinions must be accompanied by a clear rationale that accounts for the lay evidence of record, to include the Veteran's contentions of hip pain prior to his occupational injury in 2005.  If the examiner rejects the Veteran's contentions he or she must provide a reason for doing do.  Moreover, if the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

If the examiner finds that the bilateral hip disorders are related to service or to a service-connected disability, then he should opine whether it is at least as likely as not that such hip disorders, considered in conjunction with his other service-connected disabilities (including a low back disability, bilateral knee disabilities, hearing loss, tinnitus, status post fx of the left third and fourth metacarpals, and residuals of malaria) preclude him from securing and following substantially gainful employment.  

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the claims to include adjudication of the Veteran's claim for TDIU. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



